DOCUMENTS UNDERCase 4:19-mj-70677-MAG Document
                 SEAL                                                29 Filed 05/30/19
                                                                          TOTAL           Page 131ofminutes
                                                                                 TIME (m ins):       1
M AGISTRATE JUDGE               DEPUTY CLERK                                           REPORTER/FTR
M INUTE ORDER                  Indira Aguilar                                         11:49am to 12:20pm
MAGISTRATE JUDGE                DATE                                                   NEW CASE          CASE NUMBER
Kandis A. Westmore                          5/30/19                                                     19-mj-70677-MAG-1
                                                        APPEARANCES
DEFENDANT                                   AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                      PD.      RET.
Don Kollmar                                           Y       P         Ethan Atticus Balogh                   APPT.
U.S. ATTORNEY                               INTERPRETER                              FIN. AFFT               COUNSEL APPT'D
Maureen Bessette                                                                     SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                  DEF ELIGIBLE FOR              PARTIAL PAYMENT
                              Kalisi Kupu                               APPT'D COUNSEL                OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                               STATUS
                                                                                                                  TRIAL SET
                                                           Further Bail Rev./
       I.D. COUNSEL                ARRAIGNMENT             BOND HEARING               IA REV PROB. or             OTHER
                                                              31 mins                 or S/R
       DETENTION HRG               ID / REMOV HRG           CHANGE PLEA               PROB. REVOC.                ATTY APPT
                                                                                                                  HEARING
                                                      INITIAL APPEARANCE
        ADVISED                   ADVISED                  NAME AS CHARGED               TRUE NAME:
        OF RIGHTS                 OF CHARGES               IS TRUE NAME
                                                          ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON              READING W AIVED                  W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT                SUBSTANCE
                                                          RELEASE
      RELEASED            ISSUED                      AMT OF SECURITY           SPECIAL NOTES                PASSPORT
      ON O/R              APPEARANCE BOND             $                                                      SURRENDERED
                                                                                                             DATE:
PROPERTY TO BE POSTED                            CORPORATE SECURITY                        REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                  DETAINED          RELEASED         DETENTION HEARING               REMANDED
      FOR             SERVICES                                                     AND FORMAL FINDINGS             TO CUSTODY
      DETENTION       REPORT                                                       W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                              PLEA
    CONSENT                      NOT GUILTY                  GUILTY                     GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA              PLEA AGREEMENT             OTHER:
    REPORT ORDERED                                           FILED
                                                          CONTINUANCE
TO:                               ATTY APPT                  BOND                    STATUS RE:
                                  HEARING                    HEARING                 CONSENT                    TRIAL SET

AT:                               SUBMIT FINAN.              PRELIMINARY             CHANGE OF                  67$786
                                  AFFIDAVIT                  HEARING                 PLEA
                                                             BBBBBBBBBBBBB
BEFORE HON.                       DETENTION                  $55$,*1MENT              MOTIONS                   JUDGMENT &
                                  HEARING                                                                       SENTENCING

       TIME W AIVED               TIME EXCLUDABLE            IDENTITY /              PRETRIAL                   PROB/SUP REV.
                                  UNDER 18 § USC             REMOVAL                 CONFERENCE                 HEARING
                                  3161                       HEARING
                                                  ADDITIONAL PROCEEDINGS
Further proffers presented to the Court. The Court is in receipt of of addt'l surety's signatures on the Bond. Properties to secure
the bond have not been posted yet. For the reasons stated on the record, the Deft. will remain in custody pending resolution of
the Bond completion.
                                                                                           DOCUMENT NUMBER:
